NUMBER 13-22-00107-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG



BRYAN ALBERTO CALDERON,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                   On appeal from the 332nd District Court
                         of Hidalgo County, Texas.


                                        ORDER

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       This cause is before the Court on appellant’s fifth motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on June 22, 2022. Appellant

previously requested and received two extensions of time to file the brief, until August 22,

2022, and then until October 6, 2022. When the Court granted appellant’s second motion

for extension of time until October 6, 2022, the Clerk of the Court advised appellant’s
counsel that “the Court will grant no further extensions absent exigent circumstances.”

Nevertheless, appellant’s counsel failed to file the brief and has instead filed a third

request for an extension until October 14, 2022, a fourth request for an extension until

October 19, 2022, and a fifth request for an extension until October 25, 2022. These

motions for extensions of time to file the brief fail to comply with the appellate rules and

do not reference any exigent circumstances which satisfactorily explain the delay. See

TEX. R. APP. P. 10.5(b).

       The Court looks with disfavor upon the delay caused by counsel’s failure to have

timely filed a brief in this matter. Therefore, the Court, having fully examined and

considered appellant’s most recent motions for extension of time to file the brief and the

extensions previously granted in this cause, is of the opinion that, in the interest of justice,

appellant’s pending motions for extension of time to file the brief should be granted with

this order.

       Appellant’s pending motions for an extension of time to file the brief are hereby

GRANTED, and the Honorable Victoria Guerra, counsel for appellant, is hereby

ORDERED to file the appellant’s brief with this Court on or before the close of the

business day on October 25, 2022. The failure to file the brief as ordered herein will

result in referral to the Court for further proceedings.

                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
21st day of October, 2022.


                                               2